Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Keller fails to disclose or suggest three concentric coverage areas” [Page 5]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant’s argument that “Ryu discloses a first coverage area (4G only), a second coverage area (4G and 5G only) and a third coverage area (4G only), but does not disclose or suggest where the second coverage area is within the first coverage area and wherein the third coverage is within the first coverage area” (Page 5), the Examiner respectfully disagrees.  
Here is Ryu Fig. 1, represented partially below with mark-ups to identify specific areas.  

    PNG
    media_image1.png
    241
    410
    media_image1.png
    Greyscale

When the mobile device moves from the 2nd/3rd coverage area to the first coverage area, the mobile device is being handed from eLTE or 5G (overlay RAN) to legacy LTE (first RAN) because the radio coverage demands the handover as explained in Kellar.  (Page 12 [0235])
Finally, the Examiner views “determining when” to be another example of a contingent limitation that does not have to occur.  See MPEP 2111.04(II)  The Examiner recommends “upon determining” instead.  
While the claims do not overcome the cited art and appear to have some typographical errors (see claim 5 for instance), the Examiner will enter the claims but they remain rejected in view of the further explanation above.  
/Matthew C Sams/           Primary Examiner, Art Unit 2646